Citation Nr: 9913413	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-32 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Gina Higgins, attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

REMAND

The veteran served on active duty from May 1981 to May 1985.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The most recent VA outpatient record associated with the 
claims folder is dated in January 1997.  At his personal 
hearing before the undersigned sitting at the RO in March 
1999, the veteran said that he had received VA outpatient 
treatment for his right ankle disability since January 1997.  
He requested that the recent VA outpatient records be 
obtained.  

It was contended by and on behalf of the veteran at the March 
1999 hearing that 38 C.F.R. § 3.321 should be applied to this 
case because of the restrictions placed on the veteran as a 
result of the use of a right foot brace both on and off the 
job.

The Board also notes that although the veteran submitted a 
notice of disagreement in September 1997 to the denial early 
in September 1997 of a clothing allowance due to his service 
connected right ankle disability, no statement of the case on 
this issue is of record.

Based on the above, the Board finds that additional 
development is required prior to final determination of the 
issue on appeal.  Accordingly, the case is REMANDED to the RO 
for the following actions:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
who has treated the veteran for his 
right ankle disability since September 
1996.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the 
RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on 
file.  In any event, the RO should 
obtain a copy of the veteran's VA 
outpatient records for the period 
since January 1997.

2. After the above has been completed, 
the veteran should be examined by a 
board certified orthopedist, if 
available, to determine the current 
severity of his service-connected 
right ankle disability.  The claims 
file must be made available to the 
examiner and reviewed prior to the 
examination.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The examiner should 
describe all manifestations of the 
service-connected right ankle 
disability.  The examiner should 
provide an opinion on the impact of 
the service-connected right ankle 
disability on the veteran's ability to 
work.  Tests of joint movement against 
varying resistance should be performed 
by the orthopedist and expressed in 
degrees.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described by the examiner.  The 
orthopedist should be requested to 
identify any objective evidence of 
pain or functional loss due to pain 
and specifically identify such 
functional loss.  To the extent 
possible, the examiner should assess 
the extent of any pain present.  The 
examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use and during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
and during flare-ups.  If this is not 
feasible, the physician should so 
state.  The rationale for all opinions 
expressed should be explained.

3. The veteran should be requested to 
provide evidence, such as employment 
records, of the industrial impairment 
resulting from his service-connected 
right ankle disability.  If requested 
by the veteran, the RO should provide 
any indicated assistance in obtaining 
such evidence.

4. Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development and should readjudicate 
the veteran's claim for an increased 
evaluation for service-connected right 
ankle disability, to include 
consideration of the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) and 
38 C.F.R. §§ 3.321(b)(1) and 4.7 
(1998), as well as the application of 
38 C.F.R. §§ 4.40, 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

5. If the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

6. The veteran should also be provided 
with a statement of the case on the 
issue of entitlement to an annual 
clothing allowance.  He should be 
informed of the requirements to 
perfect an appeal with respect to this 
issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


